DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-23, 25-29 and 31-42 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 10-15, filed 05/21/2021, with respect to Claims 21-23, 25-29 and 31-42 with respective to “wherein the PHR comprises a field Ci indicating a cell index of the SRS-only CC, wherein the field Ci is set to one when the terminal reports the PHR for the SRS-only CC, and wherein the field Ci is set to zero when the terminal does not report the PHR for the SRS-only CC”  have been fully considered and are persuasive. The rejections of claims 21-23, 25-29 and 31-42 has been withdrawn. 
Allowable Subject Matter
Claims 21-23, 25-29 and 31-42 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Sorrentino et al. (US 2015/0358920 A1), which directed to methods and arrangements for handling uplink transmit power reporting in a radio access network of a cellular radio system. A wireless terminal provides a respective transmit power report 
Leohr et al. (US 2014/0023010 A1),  which direct to a method for transmitting power headroom information from a user equipment to the base station. The transmission is made dependent on scheduling type of the uplink resource, for which the power headroom information is to be calculated and over which it is to be transmitted. If the uplink resource is dynamically scheduled, then the extended power headroom report according to Rel. 10 is transmitted; if it is scheduled persistently, e.g. as part of a semi-persistent scheduling configuration, then a basic power headroom report according to Rel. 8/9 is transmitted. Leohr futher teaches Ci: this field indicates the activation/deactivation status of the SCell with Cell Index I instead of SRS-only carrier in response to path variation or path loss. The Ci field set to “1” indicates that a PH field for the SCell with Cell Index i is reported. The Ci field set to “0” indicates that a PH field for the SCell with Cell Index is not reported;
Kim et al. (US 2015/0087296 A1), which direct to a method and apparatus for reporting power headroom in a mobile communication system supporting carrier aggregation. A user equipment (UE) determines the maximum transmit power for each carrier and the maximum UE transmit power, and sends a power headroom report that 
None of these references, take alone or in combination, teaches the claims as, “wherein the PHR comprises a field Ci indicating a cell index of the SRS-only CC, wherein the field Ci is set to one when the terminal reports the PHR for the SRS-only CC, and wherein the field Ci is set to zero when the terminal does not report the PHR for the SRS-only CC” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


July 9, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478